Citation Nr: 1625079	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  13-28 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for peripheral neuropathy of the left upper extremity, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for peripheral neuropathy of the right upper extremity, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently evaluated as 20 percent disabling.

5.  Entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s) (West 2014).




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1968.

This case comes to the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In its decision, the RO denied the Veteran's requests for increased ratings for service-connected peripheral neuropathy of the bilateral upper and lower extremities and for service-connected diabetic retinopathy with cataracts.  The Veteran appealed all five rulings, but in his substantive appeal (VA Form 9) he limited the issues on appeal to those listed on the title page of this remand.

On May 11, 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent VA examinations for the relevant service-connected disabilities took place in February 2012.  At the videoconference hearing, the Veteran testified that his symptoms are now "a lot worse" than at the time of the most recent VA examination to assess the severity of his peripheral neuropathy.

When a Veteran claims that a service-connected disability is worse than when originally rated VA must provide a new examination.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Based on the Veteran's testimony, a new examination is needed before the Board can decide the claims in this appeal.

On remand, the AOJ should also obtain additional information on the Veteran's potential eligibility for special monthly compensation under 38 U.S.C.A. § 1114(s) (West 2014) and 38 C.F.R. § 3.350(i) (2015).  Under these provisions, the Veteran is eligible for special monthly compensation if he has a single service-connected disability rated as 100 percent disabling and additional service-connected disabilities independently ratable at 60 percent.  Although the Veteran in this case does not have any single disability which is currently assigned a 100 percent rating, since November 2003 he has received compensation at the 100 percent rate pursuant to a total disability rating based on individual unemployability due to service-connected disorders (TDIU).  In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court found that a TDIU rating can satisfy the single 100 percent disability requirement for establishing eligibility for special monthly compensation, but only if the award of TDIU is based on a single disability.

Based on the available record, it is unclear whether the Veteran was awarded TDIU based on a single disability or based on a combination of separate disabilities.  For this reason, on remand the AOJ should attempt to determine whether the Veteran is unemployable as a result of a single service-connected disability or from a combination of disabilities.




Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding VA treatment records, particularly records of VA medical treatment since April 2013.  

2.  The Veteran should then be scheduled for a VA examination to ascertain the current severity of his service-connected peripheral neuropathy of the bilateral upper and lower extremities.  The VA electronic claims file must be made available to and reviewed by the examiner.  All indicated testing should be accomplished and all symptomatology associated with these disabilities should be identified.  The examiner should also describe the impact, if any, of the Veteran's neuropathy symptoms on his occupational functioning.

A complete rationale should be provided for all opinions offered.

3.  Then, readjudicate the issues on appeal including entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s).  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

